IN THE UNITED STATES DISTRICT COURT: ©, STRIC
FOR THE SOUTHERN DISTRICT OF GEORGIA |

 

STATESBORO DIVISION 9019 SEP 13 PH 2: 3h
WILLIAM NAVARRO CASTILLO, CLERK. A: (UR .
Plaintiff, CIVIL ACTION NO.: 6:16-cv-49
Vv,
OFFICER BRANTLEY,
Defendant.
ORDER

The Court has conducted an independent and de novo review of the entire record and
concurs with the Magistrate Judge’s Report and Recommendation, doc. 70. Plaintiff filed
Objections to this Report and Recommendation. Doc. 71.

In his Objections, Plaintiff asserts he did not receive documents from the Court, some Court
documents were taken from him, and yet other documents were delivered to other inmates. Id. at
1-2. Plaintiff asks that the Court not deny his motion for summary judgment, yet he also asks that
another inmate, Kentrell Thomas, be allowed to testify on his behalf during a trial to present
evidence Plaintiff has been retaliated against “for many years... .” Id. at 2. Plaintiff details other
acts he claims were done as retaliation because he has filed grievances and lawsuits against
officers. Id. at 2-4. In addition, Plaintiff recounts the factual allegations of his cause of action.
Id. at 5—9. Plaintiff feels his motion for summary judgment should not be denied because he did
not receive this Court’s Scheduling Notice, doc. 64, or have any knowledge that itsanaaiy closed
on March 29, 2018. Id. at 9.

Plaintiff's assertions regarding the alleged retaliation he has been subjected to are not

relevant to the issues remaining before this Court. Rather, Plaintiff's remaining claims are his
claims against Defendant for an excessive use of force and deliberate indifference to serious
medical needs. Doc. 70 at 4; Doc. 71 at 5-9. Additionally, even if Plaintiff had no knowledge
that discovery ended on March 29, 2018, that lack of knowledge has no bearing on this Court’s
ruling on Plaintiffs motion for summary judgment. What is more, Plaintiff engaged in at least
some discovery processes in this case. See Doc. 71 at 7 (comparing Defendant’s resporise to an
interrogatory request with his statements in a document filed with the Court). Further, the
Scheduling Notice Plaintiff contends he did not receive, doc. 64, required motions for summary
judgment to be filed by April 28, 2018, and Plaintiff filed his Motion for Summary Judgment well
in advance of that deadline. Finally, Plaintiff's substantive Objections to the Report and
Recommendation only serve to underscore the Magistrate Judge’s conclusion—the evidence of
record does not show there are no genuine disputes as to any fact material to the resolution of
Plaintiff's claims against Defendant, and thus, Plaintiff is not entitled to judgment as a matter of
law. Doc. 70 at 5. Instead, the remaining issues before the Court must be presented to a trier of
fact. Id.

Accordingly, the Court OVERRULES Plaintiffs Objections and ADOPTS the Magistrate
Judge’s Report and Recommendation as the opinion of the Court. The Court DENIES Plaintiff's
Motion for Summary Judgment, doc. 65.

SO ORDERED, this f 3%, of September, 2019.

xaNDge peAAL DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
